Rose, J. •
Between May 21, 1912, and June 4, 1912, Cordelia Peyton was a patient in plaintiff’s hospital, and this is an action against her husband to recover a balance of $85 for hospital services and medicines. The case was dismissed, and plaintiff has appealed. .
The substance of the defense pleaded is: Though defendant was the husband of the patient, she was living apart from him. A suit on her behalf for a divorce and for alimony was pending. She had been awarded a temporary allowance of $75 a month which he had paid regularly. He never obligated himself to pay his wife’s indebtedness to the hospital. The defense thus outlined is fully established by the evidence and justifies the dismissal of the action. A husband who is living apart from his wife and is paying temporary alimony awarded to her by the court in a suit for divorce is not liable to a third person for necessaries furnished to her, the former being *49chargeable with knowledge of those facts, and the adequacy of the temporary alimony not being subject to question by a stranger. Hare v. Gibson, 32 Ohio St. 33. The judgment is right and is
Affirmed.
Fawcett, J., not sitting.